Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kohm, J.), rendered September 8, 2004, convicting him of assault in the second degree (three counts), criminal mischief in the fourth degree, resisting arrest, and obstructing governmental administration in the second degree, upon a jury verdict, and imposing sentence.
*574Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contention contained in point 2 of his brief, insofar as it concerns the admission of unredacted hospital records, is unpreserved for appellate review. In any event, the admission of the unredacted hospital records was harmless error. The defendant’s contention in Point 2 of his brief insofar as it concerns the testimony about his behavior in the hospital is without merit. Miller, J.P, Schmidt, Ritter and Angiolillo, JJ., concur.